IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,986


                      EX PARTE TERRY LANE EAGLETON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO.11CR3373 IN THE 405TH DISTRICT COURT
                           FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his due process rights were violated because a forensic scientist did

not follow accepted standards when analyzing evidence and therefore the results of his analyses are

unreliable. The State and the trial court agreed that relief was warranted before remand, but the

record was insufficient to decide the case at that time. This Court remanded the application to obtain

more information. Specifically, the Court needed three additional pieces of information to resolve
                                                                                                     2

this case: (1) a copy of the Department of Public Safety (DPS) report Applicant was relying on for

his claim; (2) a determination that the lab technician named in that report was the only scientist that

worked on this sample; and (3) a finding as to whether the sample was destroyed or could be

retested. The trial court has now provided this Court with all the information necessary to resolve

this case on the merits. The DPS report shows that the lab technician who was solely responsible

for testing the evidence in this case is the scientist found to have committed misconduct, and the

evidence in this case has been destroyed and therefore cannot be retested. Applicant is therefore

entitled to relief.

        Relief is granted. The judgment in Cause No. 11CR3373 in the 405th District Court of

Galveston County is set aside, and Applicant is remanded to the custody of the Sheriff of Galveston

County. The trial court shall issue any necessary bench warrant within 10 days after the mandate of

this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 6, 2013
Do Not Publish